— Order of disposition, Family Court, Bronx County (Susan R. Larabee, J.), entered September 18, 1991, which adjudicated respondent a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of menacing and attempted assault in the third degree, and placed him on probation for one year, unanimously affirmed, without costs.
The court’s finding of guilt, which necessarily depended on its assessment of the complaining witness’s credibility, was based on evidence that complainant was surrounded by respondent and several youths armed with sticks, bricks and bottles, that after respondent verbally threatened physical harm, complainant ran away but was chased and pummeled with bricks thrown by the other youths and a bottle forcefully thrown by respondent, and that the complainant avoided serious injury by ducking the bottle. Such evidence was sufficient to show respondent’s intent to cause complainant physical injury (see generally, People v Bracey, 41 NY2d 296). Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.